 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ARTHUR GLENN JONES, SR.,                         No. 2:15-cv-0734 TLN AC P
12                      Plaintiff,
13          v.                                        ORDER
14   SAM WONG, et al.,
15                      Defendants.
16

17          Defendant Cuppy has filed a motion for an extension of the time to conduct plaintiff’s

18   deposition. ECF No. 72. Good cause appearing, IT IS HEREBY ORDERED that:

19          1. Defendant Cuppy’s motion for an extension of time (ECF No. 72) is granted.

20          2. Defendants shall have until March 22, 2019, to conduct plaintiff’s deposition and file

21   any discovery motions related to plaintiff’s deposition.

22          3. All other deadlines in the October 30, 2018 scheduling order (ECF No. 64) shall

23   remain unchanged.

24   DATED: February 20, 2019

25

26

27

28
